Citation Nr: 1625305	
Decision Date: 06/23/16    Archive Date: 07/11/16

DOCKET NO.  14-26 089	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Hartford, Connecticut


THE ISSUE

Entitlement to service connection for a cervical spine condition.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

R. Sauter, Associate Counsel


INTRODUCTION

The Veteran had active duty service from July 1985 to June 1989.  

This matter comes before the Board of Veterans' Appeals (Board) from an April 2013 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Hartford, Connecticut.  

He was provided a September 2014 Board hearing before the undersigned via videoconference.  A transcript is of record.


FINDING OF FACT

The cervical spine condition is etiologically related to service.


CONCLUSION OF LAW

The criteria for service connection for a cervical spine condition have been approximated.  38 U.S.C.A. §§ 1110, 1112, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

As provided by the Veterans Claims Assistance Act of 2000 (VCAA), VA has duties to notify and assist a claimant in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  As the Board is granting the claim, no further discussion of the duties to notify and assist is necessary.

Service Connection Legal Authority

In deciding claims, it is the Board's responsibility to evaluate the entire record on appeal.  See 38 U.S.C.A. § 7104(a) (West 2014).  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss each and every piece of evidence submitted by the Veteran or on his behalf.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the claim and what the evidence in the claims file shows, or fails to show, with respect to the claim.  See Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by active military, naval or air service.  38 U.S.C.A.         § 1110; 38 C.F.R. § 3.303(a).  Service connection may be granted for any disease diagnosed after discharge when all of the evidence, including that pertinent to service, establishes that the disease was incurred in active service.  38 C.F.R.          § 3.303(d).

Establishing service connection generally requires medical or, in certain circumstances, lay evidence of (1) a current disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Hickson v. West, 12 Vet. App. 247, 253 (1999); Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F. 3d 604 (Fed. Cir. 1996) (table).  

In making all determinations, the Board must fully consider the lay assertions of record.  A layperson is competent to report on the onset and continuity of his current symptomatology.  See Layno v. Brown, 6 Vet. App. 465, 470 (1994) (a veteran is competent to report on that of which he or she has personal knowledge).  When considering whether lay evidence is competent, the Board must determine, on a case by case basis, whether the veteran's particular disability is the type of disability for which lay evidence may be competent.  Kahana v. Shinseki, 24 Vet. App. 428 (2011); see also Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).

The Board must assess the credibility and weight of evidence.  Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997), cert. denied, 523 U.S. 1046 (1998); Wensch v. Principi, 15 Vet. App. 362, 367 (2001).  The standard of proof to be applied in decisions on claims for veterans' benefits is set forth at 38 U.S.C.A. § 5107.  A claimant is entitled to the benefit of the doubt when there is an approximate balance of positive and negative evidence.  See 38 C.F.R. § 3.102.  When a claimant seeks benefits and the evidence is in relative equipoise, the claimant prevails.  The preponderance of the evidence must be against the claim for benefits to be denied.  See Alemany v. Brown, 9 Vet. App. 518 (1996).

Service Connection for a Cervical Spine Condition

The Veteran contends that his current cervical spine disability is due to an injury during active duty service.  Service treatment records show that he injured his neck and shoulder in 1987.  At the September 2014 Board hearing, he testified that he has had neck pain ever since the in-service injury, but did not seek treatment until approximately 2011, when the condition worsened.

A Veteran is competent to describe observable symptoms such as pain and limitation of motion.  See Jandreau v. Nicholson, 492 F.3d at 1376-77; Charles v. Principi, 16 Vet. App. 370, 374-75 (2002).  The Board finds that the Veteran's statement that he has experienced neck pain and limitation of motion since service is competent and credible.

Service treatment records show that the Veteran dislocated his shoulder in June 1987.  Service treatment records of July 1987 show that the Veteran was placed on temporary profile for neck pain. 

The diagnosis was cervical spine spondylosis at a February 2013 VA examination.  X-ray findings revealed mild degenerative arthritis.  The examiner opined that the cervical spine condition was less likely than not incurred in or caused by service.  The rationale was that, "there is insufficient evidence to support a clinical correlation between the Veteran's degenerative disease of the cervical spine that became symptomatic in April 2011 with his duty limitation for neck pain in 1987.  A physical exam completed ten days after the Veteran's neck pain caused him to be placed on temporary profile shows no neck condition or complaints.  The veteran worked in physically demanding professions over the many years since 1987 neck pain including casino building maintenance, setting up and managing tradeshow and convention exhibit displays, lumberyard and lawn and garden employment.  The degenerative disease of the neck is more likely a result of longstanding wear and tear than the one-time treatment for neck pain in 1987 with no active condition 10 days later."

A private physician, Dr. E.R.L., submitted the following statement regarding the Veteran's cervical spine condition: "I reviewed his medical records from the [clinic] where he sought treatment for an injury in June 1987 sustained while playing football.  He dislocated his left shoulder and also may have had an element of 'whiplash' to his neck at that time.  He did pretty well with the shoulder following physical therapy.  He also reported to me excessive pulling, pushing, and tugging in his job during his military duty which apparently aggravated his neck.  He left the military in 1989.  However, he continues to have chronic neck pain.  In my opinion it is as likely as not that the neck problem started as a result of strain on his neck in his job further aggravated at the time of the shoulder injury."

The Board finds that the evidence is at least in equipoise on the question of whether the current cervical spine disability is related to service.  The evidence shows an in-service injury and a current disability.  Dr. E.R.L. reviewed the relevant evidence and opined that the current disability is related to the in-service injury, basing his opinion upon his expertise as the Veteran's treating physician.  While the February 2013 VA examination included a rationale and commented on the in-service injury, it also based its conclusion in part on the lack of documentation of a chronic cervical spine condition at the time of separation from service and did not specifically comment on the lay testimony of continuous neck pain since the injury in service.  Buchanan v. Nicholson, 451 F.3d 1331, 1336 (Fed. Cir. 2006) (noting that the absence of contemporaneous medical documentation may go to the credibility and weight of Veteran's lay testimony, but the lack of such evidence does not, in and of itself, render the lay testimony incredible).  In this case, as noted above, the Board finds the lay testimony as to continuous back neck to be both competent and credible.  Furthermore, the February 2013 VA examiner diagnosed spondylosis.  See Dorland's Illustrated Medical Dictionary 1743 (30th ed. 2003) (defining spondylosis as ankylosis of a vertebral joint or degenerative spinal changes due to osteoarthritis).  Given the diagnosis of arthritis, lay testimony of continuity and conflicting medical opinions the Board finds the evidence is at least in equipoise, and the Veteran must prevail. 

For these reasons, and resolving reasonable doubt in the Veteran's favor, the Board finds that service connection for the cervical spine disability is warranted.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.


ORDER

Service connection for a cervical spine condition is granted.



____________________________________________
H. SEESEL
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


